UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                      FILED.
                                             X                  IN CLERK'S OFRCE
Kelvin Burgos,Pedro Aeosta, Claudia Duque,
                                                            US DISTRICT COURT E.D.N.Y.
                                                                                    ^
Yendy Dominguez, and Rafael Morel, on                      ^ PEB 8 2019
behalfofthemselves and all those similarly
situated,                                                   BROOKLYN OFFICE
                      Plaintiffs,                        NOT FOR PUBLICATION
                                                         ORDER
       -against-                                         15-CV-6840(CBA)(CLP)

Northeast Logistics Inc. d/b/a Diligent Delivery
Systems, and Jerry Curcio and Larry Browne,
in their individual and professional capacities.

                      Defendants.
                                             X

AMON,United States District Judge:

       Plaintiffs Kelvin Burgos, Pedro Aeosta, Claudia Duque, Yendy Dominguez, and Rafael

Morel, on behalf of themselves and others similarly situated, bring this action against Northeast

Logistics Inc. (d/b/a Diligent Delivery Systems), Jerry Curcio, and Larry Browne, alleging

violations ofthe Fair Labor Standards Act and the New York Labor Law. (D.E.# 1.) In October

2017, the parties informed the Court that they had reached a settlement, and the Court referred

review of the proposed settlement agreement to the Honorable Cheryl L. Pollak, U.S. Magistrate

Judge, under Cheeks v. Freeport Pancake House. 796 F.3d 199, 206(2d Cir. 2015). (D.E. dated

10/6/2017.) Magistrate Judge Pollak held a fairness hearing and, on April 26, 2018, submitted a

Report and Recommendation recommending that the Court deny the motion to approve the

settlement agreement vdthout prejudice to resubmitting the agreement with the changes outlined

in the April 26 R&R.(D.E.#68(the "April 26 R&R").) The Court,finding no clear error, adopted

the well-reasoned April 26 R&R as the opinion of the Court. (D.E.# 70.)
f1




             After Magistrate Judge Pollak filed the April 26 R&R, the parties submitted a second

     proposed settlement agreement. (D.E.# 69.) The Court referred review ofthe second settlement

     agreement to Magistrate Judge Pollak. (D.E. # 70.) On November 5, 2018, Magistrate Judge

     Pollak submitted an R&R again recommending that the Court deny the motion to approve the

     second settlement agreement without prejudice, as the parties had addressed some hut not all of

     the concerns raised in the April 26 R&R. (D.E. #71 (the "November 5 R&R").) Specifically,

     although the parties struck the provision limiting future employment relationships and provided

     documentation to support a reasonable request for plaintiffs' attorneys' fees and costs, they failed

     to address the Court's concerns regarding the methodology of distributing the total settlement sum

     among plaintiffs and a provision releasing defendants firom unknown claims. (November 5 R&R

     at 3-16.) On November 19, 2018, before the time for filing objections had passed, the parties

     submitted a third proposed settlement agreement. (D.E. # 72.) That agreement addressed the

     remaining concems by offering a clear and consistent method for distributing the settlement among

     plaintiffs and by striking the language releasing defendants from unknown claims. On November

     26, 2018, Magistrate Judge Pollak sua sponte submitted an R&R recommending that the Court

     grant the parties' motion to approve the third settlement agreement as fair and reasonable under

     Cheeks. (D.E.# 73 (the "November 26 R&R").)

            No party has objected to the November 5 R&R or to the November 26 R&R,and the time

     for doing so has passed. When deciding whether to adopt an R&R,a district court "may accept,

     reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

     judge." 28 U.S.C. § 636(b)(1). To accept those portions ofthe R&R to which no timely objection

     has been made,"a district court need only satisfy itself that there is no clear error on the face of
the record." Jarvis v. N. Am. Globex Fund. L.P.. 823 F. Supp. 2d 161, 163 (E.D.N.Y. 2011)

(internal quotation marks omitted).

       The Court has reviewed the November 5 R&R, the November 26 R&R, and the record,

including the second and third settlement agreements, and finds no clear error in Magistrate Judge

Pollak's recommendations. Accordingly, the Court adopts the November 5 R&R and the

November 26 R&R in their entirety, and it approves the third settlement agreement,(D.E.# 72),

as fair and reasonable.


       SO ORDERED.



Dated: February /,2019                                   s/Carol Bagley Amon
       Brooklyn^ew York
                                                    United States        ;t Judge
